SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: Deutsche Strategic Equity Long/Short Fund The following information replaces similar disclosure in Part I: APPENDIX I-A — BOARD MEMBER SHARE OWNERSHIP AND CONTROL in the fund’s Statement of Additional Information: 5% or Greater Ownership of Share Classes The following table identifies those investors who owned 5% or more of a fund share class as of November 3, 2014.All holdings are of record, unless otherwise indicated. Deutsche Strategic Equity Long/Short Fund Name and Address of Investor Shares Class Percentage PERSHING LLC JERSEY CITY NJ07399-0001 A 81.95% LPL FINANCIAL A/C XXXX-XXXX SAN DIEGO CA92121-1968 A 6.37% PERSHING LLC JERSEY CITY NJ07399-0001 C 54.29% NATIONAL FINANCIAL SERVICES LLC FOR EXCLUSIVE BENE OF OUR CUSTOMERS ATTN MUTUAL FUNDS DEPT - 4TH FL JERSEY CITY NJ07310-2010 C 11.98% LPL FINANCIAL A/C XXXX-XXXX SAN DIEGO CA92121-1968 C 11.84% RBC CAPITAL MARKETS LLC MUTUAL FUND OMNIBUS PROCESSING OMNIBUS MINNEAPOLIS MN55402-1110 C 7.80% DEUTSCHE BANK (CAYMAN) LIMITED AS CUST FOR DEUTSCHE BANK AG LONDON BR CUST FBO BOUNDARY HALL CRICKET SQUARE GEORGETOWN GRAND CAYMAN KY1-1104 CAYMAN ISLANDS Institutional 95.50% NATIONAL FINANCIAL SERVICES LLC FOR EXCLUSIVE BENE OF OUR CUSTOMERS ATTN MUTUAL FUNDS DEPT - 4TH FL JERSEY CITY NJ07310-2010 S 89.59% Please Retain This Supplement for Future Reference April 6, 2015 SAISTKR-201
